DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 calls for “…wherein the controller is programmed to adjust the flow of fluid based on an open loop of the monitored urine output.” 
This language is ambiguous because according to conventional control theory, a control system can be arranged to provide closed-loop feedback or open-loop control. Closed-loop feedback involves responding to a sensed parameter, while open-loop control does not rely on any sensed parameter. 
The specification describes a loop controller that may be closed loop, open loop or semi-closed loop (¶ [0172], the control of the treating medical devices is adjusted accordingly so that the feedback loop controlled by the loop controller may be a closed loop. The loop may also be adjusted manually when necessary in which case the loop may be an open loop or semi-closed loop). 
However, the specification does not explain how to provide open loop control that also incorporates a monitored urine output. In other words, open loop control is characterized by the absence of monitoring or sensing. This claim does not explain how to base the control on a monitored urine output. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5,6, 8, 9, 11, 13, 24, 26, 27, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rudko; Robert I. et al. (US 20080171966 A1) in view of Coston; Anthony et al. (US 20130218106 A1).
Regarding claim 3, Rudko discloses a system for controlling infusion into a patient body (¶ [0001], [0008], [0039] A patient hydration system), comprising: 
an elongate catheter having one or more openings at or near a distal end of the catheter and further defining a drainage lumen in fluid communication with the one or more openings (¶ [0045], Foley catheter connector 212 for connection to a Foley catheter); 
a controller in communication with the drainage lumen (¶ [0039], balancing unit 34 with programmable controller electronics and weighing mechanisms therein); 
a urine reservoir in fluid communication with the drainage lumen and which is in communication with the controller which is further programmed to monitor a urine output received in the urine reservoir from the patient body (¶ [0039], urine collection bag 52 is hung on hook 90. Unit 34 includes one or more weight scales such as an electronic strain gage or other means to periodically detect the weight of the collected urine 26 in bag 52); 
a fluid reservoir in fluid communication with an infusion lumen and which is in communication with the controller (¶ [0039], Source of infusion fluid bag 24 is hung on hook 92 and urine collection bag 52 is hung on hook 90. Unit 34 includes one or more weight scales … to periodically detect … the weight of the remaining hydration fluid 27 in bag 24); and 
wherein the controller is further programmed to adjust a flow of fluid from the fluid reservoir into the patient body based upon the monitored urine output (¶ [0043] Infusion pump 22 pumps infusion fluid from bag 24 into the patient and is controlled by the controller electronics within the unit which monitors the weight of urine 26 in urine collection bag 52 … the infusion rate of infusion pump 22 is automatically adjusted to achieve, as necessary, a zero, positive, or negative net fluid balance in the patient).  
Regarding the limitation of an elongate catheter having openings and a drainage lumen, Rudko discloses that the system includes a Foley catheter connector 212 for connection to a Foley catheter (¶ [0045]). As known in the art, a Foley catheter includes one or more inlet openings and a drainage lumen. 
Rudko teaches the invention substantially as claimed by Applicant but is silent whether the controller is programmed to periodically adjust a pressure level within the drainage lumen to clear obstructions. Coston discloses a system for monitoring one or more body parameters (¶ [0007], [0043], catheter draining system 1), comprising:
an elongate catheter having one or more openings at or near a distal end of the catheter and further defining a drainage lumen in fluid communication with the one or more openings (¶ [0043], catheter 10 … drainage openings 13);
a controller in communication with the drainage lumen and which is programmed to periodically adjust a pressure level within the drainage lumen to clear obstructions (¶ [0044], device 20 can be hydrophobic filter; ¶ [0049], microprocessor 75 can be provided to control the gas or air output by gas or air source 71; ¶ [0058], Fig. 4, control device 100 can include a microprocessor 101); 
a venting mechanism coupled to the drainage lumen, the venting mechanism configured to pass air therethrough when a negative pressure is applied to the venting mechanism by the controller to clear any obstructions (¶ [0060] By way of non-limiting example, the device 120 is a one-way valve. In embodiments, the device 120 can be hydrophobic filter; ¶ [0067] Vacuum can also be utilized, e.g., by coupling a vacuum source to the collection device, to assist in removing fluid from the conduit, as is taught in one or more of the prior art documents expressly incorporated by reference herein);
a urine reservoir in fluid communication with the drainage lumen and which is in communication with the controller which is further programmed to monitor a urine output received in the urine reservoir from the patient body (¶ [0048], transducer 95, e.g., an ultrasonic transducer … can optionally be positioned under collector device 50 to monitor fluid volume changes within collector device 50; ¶ [0059], Fig. 4, transducer 203, e.g., a device for measuring fluid volume … arranged under collection device 204 to provide data regarding the volume of collection device 204). 
This rejection modifies Rudko with Coston’s automatic obstruction clearing feature by adding Coston’s venting mechanism and vacuum source to Rudko’s system. Coston’s automatic system 70 may operate with either a positive pressure source (¶ [0049], a gas or air source 71, e.g., a pressure vacuum or a pump, e.g., rotary vane pump … gas or air from source 71 can be supplied through channel 72), or a negative pressure source (¶ [0067], Vacuum can also be utilized). A skilled artisan would have been able to modify Rudko with Coston’s automatic obstruction clearing feature by adding a hydrophobic filter as device 20 (¶ [0044], In embodiments, the device 20 can be hydrophobic filter) and a negative pressure source as external reservoir 52 / automatic system 70 (¶ [0067], Vacuum can also be utilized, e.g., by coupling a vacuum source to the collection device). Annotated Fig. 1 below shows how the vacuum-based embodiment operates and the path of air through various lumens. 

    PNG
    media_image1.png
    500
    1049
    media_image1.png
    Greyscale

Coston automatically moves pooled fluid into a collection vessel without user intervention (¶ [0006], [0019]). One would be motivated to modify Rudko by programming the controller to periodically adjust a pressure level within the drainage lumen to clear obstructions as taught by Coston to reduce the burden on a caregiver, and prevent urine from backing up through a catheter. Therefore, it would have been obvious to modify Rudko with the automatic obstruction clearing feature of Coston in order to prevent fluid backup and to reduce the burden on a caregiver. 

Regarding claim 24, Rudko discloses a method of controlling infusion into a patient body (¶ [0012], patient connection system for a balanced hydration unit; ¶ [0041], The interface allows the user to set (dial in) the two main parameters of therapy), comprising: 
receiving urine into one or more openings defined at or near a distal end of an elongate catheter and through a drainage lumen defined through the elongate catheter (¶ [0045], Foley catheter connector 212 for connection to a Foley catheter);
collecting the urine within a urine reservoir which is in fluid communication with the drainage lumen and monitoring a urine output received within the urine reservoir via the controller (¶ [0039], urine collection bag 52 is hung on hook 90. Unit 34 includes one or more weight scales such as an electronic strain gage or other means to periodically detect the weight of the collected urine 26 in bag 52);
infusing a flow of fluid from a fluid reservoir and into the patient body through an infusion lumen; and adjusting the flow of fluid from the fluid reservoir based upon the monitored urine output (¶ [0043] Infusion pump 22 pumps infusion fluid from bag 24 into the patient and is controlled by the controller electronics within the unit which monitors the weight of urine 26 in urine collection bag 52 … the infusion rate of infusion pump 22 is automatically adjusted to achieve, as necessary, a zero, positive, or negative net fluid balance in the patient).   
Rudko teaches the invention substantially as claimed by Applicant but does not periodically adjust a pressure level within the drainage lumen via a controller to clear obstructions within the drainage lumen. Coston discloses a system and method for monitoring one or more body parameters (¶ [0018] The invention is directed to a method for draining or collecting biological fluids; ¶ [0020], the method can also include programming a microprocessor to control a gas source to generate the at least one gas pulse), comprising: 
periodically adjusting a pressure level within a drainage lumen via a controller by venting air through a venting mechanism when a negative pressure is applied to the venting mechanism which is in communication with the drainage lumen to clear obstructions within the drainage lumen (¶ [0044], device 20 can be hydrophobic filter; ¶ [0049], microprocessor 75 can be provided to control the gas or air output by gas or air source 71; ¶ [0058], Fig. 4, control device 100 can include a microprocessor 101; ¶ [0060] By way of non-limiting example, the device 120 is a one-way valve. In embodiments, the device 120 can be hydrophobic filter; ¶ [0067] Vacuum can also be utilized, e.g., by coupling a vacuum source to the collection device). 
Coston reduces the pooling of collected fluids without user intervention (¶ [0006], [0019]). Regarding the rationale and motivation to modify Rudko with Coston to periodically adjust pressure to clear obstructions, see the discussion of claim 3 above. 
 
Regarding claims 5, 6, 8 and 26, Rudko lacks a venting mechanism. Coston discloses a system and method wherein the venting mechanism comprises a one-way valve which is configured to prevent fluid from exiting the drainage lumen (¶ [0060] By way of non-limiting example, the device 120 is a one-way valve); 
the venting mechanism comprises a vent having a hydrophobic membrane which is configured to transmit gas but not liquid therethrough (¶ [0060] In embodiments, the device 120 can be hydrophobic filter);
the controller is further programmed to apply the negative pressure to the drainage lumen at predefined intervals of time (¶ [0072] In a collection operation mode of the system of FIG. 5, the biological fluid, i.e., urine, passes from the catheter 210 through the device 220 and via the conduit 240 and into the collection device 250. This draining occurs substantially until the biological fluid stops passing into the collection device 250 and/or for a predetermined amount of time; ¶ [0077] FIG. 6, the control device 395 is sized and configured to safely store and protect the devices … in a manner which allows for automatic activation or operation of the devices).
Coston prevents pooling of fluid in a collection tube and reduces or eliminates the need for user intervention (¶ [0006], [0007]). Regarding the rationale and motivation to modify Rudko with the venting mechanism of Coston, see discussion of claim 3 above. 

Regarding claims 9, 11, 27 and 29, Rudko discloses a system and method wherein the fluid from the fluid reservoir comprises a hydrating fluid (¶ [0039], hydration fluid 27 in bag 24; ¶ [0044], the controller may infuse 25 ml of hydration fluid every 15 minutes in addition to the volume of urine made by the patient in each 15 minute interval); 
wherein the controller is programmed to automatically adjust the flow of fluid based on the monitored urine output (¶ [0043] Infusion pump 22 pumps infusion fluid from bag 24 into the patient and is controlled by the controller electronics within the unit which monitors the weight of urine 26 in urine collection bag 52). 

Regarding claims 13 and 31, Rudko discloses that the controller is programmed to adjust the flow of fluid based on a semi-closed loop feedback of the monitored urine output (¶ [0044], the physician may set the controller to achieve positive net gain of 400 ml in 4 hours … the controller may infuse 25 ml of hydration fluid every 15 minutes in addition to the volume of urine made by the patient in each 15 minute interval). 
Applicant’s specification describes semi-closed loop feedback as a system that may also be adjusted manually when necessary (¶ [0171]). Rudko discloses a controller that accepts information from both a user (a net gain of 400 ml and a 4 hour time span) and also senses a condition of the patient (the volume of urine made by the patient in each 15 minute interval).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rudko and Coston, further in view of Lampotang; Samsun et al. (US 20130172840 A1).
Regarding claim 7, Rudko and Coston are silent whether the hydrophobic membrane comprises a PTFE or ePTFE membrane. Lampotang discloses a venting or bypass system (¶ [0037], [0039], [0063], [0121], FIGS. 13A and 13B, a venting collar 130 can be used to vent a drainage tube 100 to atmosphere); 
comprising a hydrophobic membrane comprises a PTFE or ePTFE membrane (¶ [0117], An example of a hydrophobic gas-permeable membrane is PTFE membrane with 0.2 micron pores such as that used in the Millipore syringe filter (SLFG025NS); ¶ [0121], vent port 133 (covered with a gas-permeable membrane)). 
Lampotang constructs a filter membrane from a well-known and easily obtained material. One would be motivated to modify Rudko and Coston with the PTFE membrane of Lampotang to construct a filter from a commercially available material. 

Claims 10, 12, 14, 15, 28, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rudko and Coston, with incorporation of Gelfand; Mark et al. (US 20060235353 A1).
Regarding claims 10, 12, 14, 15, 28, 30 and 32, Rudko incorporates Gelfand by reference (¶ [0044], See also co-pending U.S. application Ser. Nos. 11/408,391 … which are incorporated herein by this reference). 
Gelfand discloses a patient hydration system and method (¶ [0002], [0035], [0036], [0059] Patient hydration system 10), comprising: 
an elongate catheter (¶ [0060], catheter 14 (e.g., a Foley catheter); 
a controller (¶ [0062] Electronic controller 22); 
a urine reservoir (¶ [0061], urine collection chamber 52 on scale 50 is connected to catheter 14 via tubing 16); 
a fluid reservoir (¶ [0059], source 24 of infusion fluid 26 (e.g., saline)); 
wherein the fluid from the fluid reservoir comprises a medication (¶ [0061], diuretic administration system 60 including a source 62 of a diuretic such as furosemide … tubing 66 can be connected to the patient P via hydration I.V. 30 using standard clinical techniques); 
wherein the controller is programmed to adjust the flow of fluid based on an open loop feedback of the monitored urine output (¶ [0082], the urine output measurement is sharply varying and the controller can be programmed to control the infusion pump to hydrate the patient at a preset minimum infusion rate, for example, 1 milliliter per hour per kilogram of patient body weight); 
wherein the controller is further configured to store patient data; wherein the patient data is stored in a memory component (¶ [0074], Controller 38 may store values representing both of these measurements in a memory such as PROM 202 and controller 38 is programmed as shown in FIG. 7).

Claims 16 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rudko and Coston, further in view of Zaleski; John R. (US 20080004818 A1).
Regarding claims 16 and 33, Rudko and Coston are silent whether the system transfers the patient data to a remote database. Zaleski discloses a patient fluid parameter user interface and processing system (¶ [0002], [0004], [0012] FIG. 1 shows a Hospital Information System (HIS) 10), comprising: 
a controller programmed to monitor a urine output from a patient body (¶ [0004] A fluid intake and output viewer application and user interface automatically records patient fluid (e.g., blood, urine) intake; ¶ [0023], display processor in unit 40 … patient fluid input and output values … cumulative total patient fluid output via a catheter); 
wherein the controller is further programmed to monitor a flow of fluid from a reservoir into the patient body (¶ [0023], display processor in unit 40 … cumulative total patient fluid (e.g., IV infusion) input); 
wherein the controller is further configured to store patient data (¶ [0019] FIG. 1, server device 18 generally includes processor 30, a memory unit 32); 
wherein the system is configured to transfer the patient data to a remote database (¶ [0019], FIG. 1, server device 18 generally includes … a database 38 containing patient records … Database 38 provides a location for storing patient records and data storage unit 14 provides an alternate store for patient records; ¶ [0020], Examples of the information system data formats include … an Ethernet protocol … an Internet Protocol (I.P.) data format, a local area network (LAN) protocol; ¶ [0025], Further, any of the functions and steps provided in FIGS. 1 and 3 may be implemented in hardware, software or a combination of both and may reside on one or more processing devices located at any location of a network linking the FIG. 1 elements or another linked network including another intra-net or the Internet); 
Zaleski permits caregivers to access a patient’s data from multiple locations in a hospital system, and also stores the data in a secure record (¶ [0018], User interface 40 and display image 201 enables a nurse to validate fluid data and user entered text notes in real-time and send data to a patient medical record via a single command; ¶ [0021], Examples of the departmental systems 22 include, a lab system 44, a pharmacy system 46, a financial system 48 and a nursing system 50, as shown in FIG. 1, but may also include a records system, a radiology system, an accounting system, a billing system, and any other system required or desired in a healthcare information system). One would be motivated to modify Rudko and Coston with the remote database of Zaleski to give wider access to a patient’s data and store it safely. Therefore, it would have been obvious to modify Rudko and Coston with the remote database of Zaleski in order to transmit and record a patient’s information more easily and securely. 

Claims 17, 18, 20-23 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Rudko and Coston, further in view of Lichtenstein; Eric S. (US 4370983 A), with incorporation of Lichtenstein ‘762; Eric S. (US 3774762 A).
Regarding claims 17, 18, 20-23 and 35-38, Rudko and Coston lack a cassette component, light transmitter and receiver and a controller further programmed to analyze one or more wavelengths. Lichtenstein discloses an apparatus for monitoring and control of medical, diagnostic and therapeutic procedures (col. 2, lines 40-55; col. 5, lines 50-65, medical drainage and irrigation procedures including monitoring or urinary output), comprising: 
a urine reservoir (col. 17, lines 35-50, Right side 94 of interface 62 (FIG. 4) can accept a module (not shown) designed either for taking a fluid from a patient say through a tube in groove 107 or infusing a fluid into a patient, say through a tube in groove 108 … production of urine by a patient can be determined); 
a controller (col. 9, lines 30-40, FIG. 1 illustrates an arrangement of the apparatus in which signals are received from various sensors by microcomputer, hereinafter termed MC); 
programmed to monitor a urine output received in the urine reservoir from a patient body (col. 22, lines 45-55, The results of the reaction with the reagent or reagents can be noted in a variety of ways, the combination of light source 141 and photoelectric cell 142 exemplifying a spectrophotometric method which can be controlled by the microcomputer 101); 
wherein the urine reservoir comprises a cassette component having a rigid housing; wherein the controller is configured to receive and interface with the cassette component (col. 33, lines 35-405, The exact construction of the "disposable component", or module, originally shown in Pat. No. 3,774,762, beginning at column 6, line 8, as being constructed of plastic sheets; cols. 33-34, lines 65-5, the modular disposable component could, obviously, be constructed of, for example, molded plastic with a system of functional-interface seals and locks to facilitate integration with the appropriate hardware sensors and controllers); 
the controller is further programmed to sense one or more physiological parameters of the patient comprising a respiratory rate or a heart rate (col. 11, lines 35-40, Depending on the condition of the patient, it may also be essential to monitor his pulse rate, breathing rate); 
further comprising a light transmitter and receiver in proximity to the reservoir, wherein the reservoir defines an optically clear section; wherein the receiver is in communication with the controller which is further programmed to detect one or more wavelengths transmitted through the urine reservoir and through a volume of the urine contained within (col. 22, lines 50-55, the combination of light source 141 and photoelectric cell 142 exemplifying a spectrophotometric method which can be controlled by the microcomputer 101);
wherein the controller is further programmed to analyze the one or more wavelengths for a presence of bacteria, red blood cells, plasma, or white blood cells as indicative of an infection (col. 22, lines 30-40, the patient's physiological status being monitored by microcomputer 101 through sensor 136 which may be noting any or a number of variables indicative of the condition of the patient). 
Regarding the limitation of a cassette component having a rigid housing, Lichtenstein ‘762 discloses transparent polyethylene (col. 4, lines 1-30, At its right end the rear wall 18 is connected by a hinge 38 with the front wall 40 which is transparent, preferably being made of any suitable clear plastic … For example in the hemodialysis system to be described, a pair of these sheets 62 may be made of a clear plastic such as polyethylene). 
Lichtenstein automatically detects problems based on analyzing a patient’s urine, and also reduces the risk of infection by constructing the system as a disposable module (col. 30, lines 1-15). One would be motivated to modify Rudko and Coston with the cassette component, light transmitter and receiver of Lichtenstein to avoid introducing contaminants or to detect an existing infection. Therefore, it would have been obvious to modify Rudko and Coston with the cassette component, light transmitter and receiver of Lichtenstein in order to reduce the risk of causing a UTI, and to respond quickly if the patient develops a UTI or other abnormal condition.  

Claims 19 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rudko and Coston, further in view of Carter; Garry L. (US 4683748 A).
Regarding claims 19 and 34, Rudko and Coston are silent whether the controller analyzes patient data as a predictor of infection or patient behavior. Carter discloses a method and apparatus for measuring a dynamic fluid flow rate in urine (cols. 1-2, lines 55-5; col. 2, lines 50-60; col. 3, lines 15-20, fluid flow meter 10), comprising: 
a controller in communication with a drainage lumen, which is further programmed to monitor a urine output received in a urine reservoir from a patient body (col. 6, lines 1-10, processor 23 is provided to convert the pressure transducer output signal into the flow rate); 
wherein the controller is further programmed to analyze patient data obtained from the patient including the urine output and determine one or more trends or relationships between one or more parameters of the patient data as a predictor of infection or patient behavior (col. 1, lines 15-30, Diagnosis of kidney and urinary tract infections is often facilitated by a knowledge of the patient's urinary flow rate). 
Carter demonstrates that a urinary tract infection can be diagnosed in part by analyzing a patient’s urine flow data. One would be motivated to modify Rudko and Coston by analyzing urine flow data to predict or diagnose an infection as taught by Carter to alert a caregiver of a patient’s health status, and optionally to begin treatment. Therefore, it would have been obvious to modify Rudko and Coston with Carter’s analysis in order to advise a caregiver on whether to begin treatment for a urinary tract infection. 
Response to Arguments
The objection to claim 29 for minor informalities is withdrawn in view of the amendments filed 05 July 2022. 
Applicant’s arguments filed 05 July 2022 regarding the rejection of claims 3, 5-24 and 26-38 as amended, under 35 USC § 103 over Rudko, Coston, Lampotang, Gelfand, Zaleski, Lichtenstein, Lichtenstein ‘762 and Carter, have been fully considered but are not persuasive. Therefore, the rejections are maintained. 
Applicant asserts that the device 20 of Coston is a one-way valve which is not configured to vent air into a drainage lumen but rather only allows for the passage of fluid within a closed system and prevents fluid from flowing back into its catheter 10 (remarks p. 9). Examiner notes that Coston further describes an embodiment where device 20 is a hydrophobic filter (¶ [0044], In embodiments, the device 20 can be hydrophobic filter).
Applicant contends that Coston also fails to teach a negative pressure applied to the drainage lumen, as presently claimed (remarks p. 9). Applicant reasons that instead of exerting a negative pressure on its fluid, the device of Coston utilizes a positive pressure gas/air pressure supply to instead push a gas or air through its system (remarks p. 9). Examiner replies that Coston discloses two embodiments, which supply either positive or negative pressure to the drainage lumen. Coston explicitly discloses that vacuum may be applied to clear the lumen, by connecting a vacuum source to the collection device (¶ [0067]). 
Applicant submits that while Coston does describe the use of "a pressure vacuum", any "vacuum" being applied by Coston is one that is applied to atmosphere in order to form the positive pressure within conduit 40 in order to force out any fluids pooling within conduit 40, as noted above (remarks p. 10). Examiner responds that Coston describes a further, second embodiment that applies vacuum instead of positive pressure (¶ [0067]). In other words, Coston describes two embodiments that separately apply either positive or negative pressure. The rejection cites the second embodiment which relies on negative pressure to clear obstructions. 
Applicant asserts that Lampotang, Gelfand, Zaleski, Lichtenstein, Lichtenstein ‘762 and Coston '748 fail to remedy the deficiencies of Rudko and Coston (remarks p. 10-11). Examiner notes that these references are cited as secondary references to Rudko and Coston. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781